Case: 10-40076 Document: 00511394086 Page: 1 Date Filed: 02/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 25, 2011
                                     No. 10-40076
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE CASTANEDA CASTILLO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 5:09-CR-300-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Jose Castaneda Castillo appeals the 51-month sentence imposed in
connection with his guilty plea conviction for illegal reentry. He argues that his
sentence is unreasonable because it is greater than necessary to meet the
sentencing goals of 18 U.S.C. § 3553(a).              Specifically, Castaneda Castillo
contends that the 16-level enhancement for his prior alien smuggling offense
resulted in an excessive sentence in his case.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40076 Document: 00511394086 Page: 2 Date Filed: 02/25/2011

                                 No. 10-40076

      Castaneda Castillo’s sentence is at the low end of the properly calculated
guideline range and is presumptively reasonable. See United States v. Alonzo,
435 F.3d 551, 554 (5th Cir. 2006). The district court considered Castaneda
Castillo’s arguments and gave specific reasons for rejecting them, tied to proper
18 U.S.C. § 3553(a) factors, and Castaneda Castillo has not rebutted the
presumption that the sentence was reasonable. See United States v. Coos, 589
F.3d 173, 186 (5th Cir. 2009), cert. denied, 130 S. Ct. 1930 (2010). Castaneda
Castillo has not demonstrated that the district court’s imposition of a 51-month
sentence was an abuse of discretion. See United States v. Campos-Maldonado,
531 F.3d 337, 339 (5th Cir. 2008).
      The judgment of the district court is AFFIRMED.




                                       2